DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The Applicant argues, see REMARKS 02/01/2022, that Leehey does not teach amended claim 1. Specifically, the Applicant states that even though Leehey teaches a high power system, e.g., an air conditioner, may be connected to bus B, Leehey does not teach that an electric air conditioning compressor would be in electrical communication with bus B. The Examiner finds this argument unpersuasive. 

	The Examiner does not find a definition of “electrical communication” within the specification of the instant application. The Examiner understands this term to mean that any circuit or conductor connected to any other circuit or conductor is in electrical communication with each other. Therefore, because bus B is connected to the air conditioner and the air conditioner contains a compressor, i.e., part of the same circuit as the rest of the air conditioner, then bus B is in electrical communication with the compressor of the air conditioner. 

	The Applicant further argues that that Leehey does not describe a power source of an air conditioning compressor and that given the reference to the headlights with the air conditioner (see ¶ [0057]) the skilled artisan would likely conclude that Leehey was referring to a blower/fan motors operating at the voltage of the vehicle battery at bus A, 

	Leehey explicitly states that the loads of the vehicle may include electric AC compressors. (see ¶ [0116]) Further, in the same paragraph Leehey distinguishes between the AC compressor, blowers and electric fans. Because of the context of ¶ [0057] of Leehey, i.e., preventing draining battery power by limiting power transfer from bus A to bus B, and the explicit disclosure of an AC compressor as well as the distinction provided between the compressor, blower, and fans the Examiner finds this argument unpersuasive. 

	Applicant further argues that Leehey does not teach amended claim 13, namely “determining an energy demand for a compressor at a first circuit, wherein the first circuit is in electrical communication with a power converter; determining that a first supplied voltage is within a first voltage range, wherein a second circuit in electrical communication with the power converter produces power at the first supplied voltage; in response to determining that the energy demand exists at the first circuit and in response to determining that the first supplied voltage is within the first voltage range, converting the first supplied voltage to a first demanded voltage that is greater than the first supplied voltage using the power converter; and supplying power at the first demanded voltage to operate the compressor.” The Examiner finds this argument unpersuasive. 



	With respect to claim 20, Applicant makes a similar argument as to claim 13. However, instead of a compressor circuit the claim recites a cooling or heating system. Because Leehey describes an air conditioner as a load then Leehey teaches a cooling system. Therefore, the Examiner finds the arguments with respect to claim 20 unpersuasive for similar reasons as those described above with respect to claim 13.

	The Applicant further argues that claims 2-12, and 14-19 should be allowed because they depend from an allowable claim. However, for the reasons above the Examiner does not find this argument persuasive. 

	Finally, the Applicant argues that none of the prior art of record cures the deficiencies of Leehey. However, as described above Leehey teaches the presently presented amended claims. Therefore, this argument is moot. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355. The examiner can normally be reached Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662                                                                                                                                                                                                        



/C.L.C./Examiner, Art Unit 3662